Citation Nr: 1505212	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-31 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss.  

2.  Entitlement to an initial disability evaluation higher than 20 percent for degenerative disc disease of the cervical spine.  

3.  Entitlement to an initial disability evaluation higher than 20 percent for cervical radiculopathy on the upper radicular group of the right upper extremity.  

4.  Entitlement to an initial disability evaluation higher than 20 percent for cervical radiculopathy in the upper radicular group of the left upper extremity.  

5.  Entitlement to an increased disability evaluation for status post left shoulder rotator cuff repair with residual scars, currently rated as 20 percent disabling.  

6.  Entitlement to an initial schedular disability evaluation in excess of 30 percent for adjustment disorder with depressed mood.  

7.  Entitlement to an extraschedular rating for adjustment disorder with depressed mood.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

9.  Propriety in the reduction of VA compensation benefits for the purpose of recouping military drill pay for 13 days during the fiscal year 2011.  

10.  Whether the withholding in the amount of $1,461.00 from VA compensation benefits was appropriate for the purpose of recouping military drill pay for 13 days during the fiscal year 2011.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to May 1989; from November 2004 to May 2006; and from April 2008 to December 2008.  

This case is before the Board of Veterans' Appeals (Board) on appeal of October 2010, March 2011, August 2012, September 2012, and September 2013, rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

Although the issue certified on appeal with respect to hearing loss was one of service connection, in a January 1990 rating decision, service connection for hearing loss was denied.  Thus, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The issue has been recharacterized to comport with the procedural posture of the claim.  

With respect to the issue pertaining to reduction of VA compensation benefits, the Board notes that there is a dispute as to the number of training/drill days performed by the Veteran in fiscal year 2011.  In that respect, the law is not dispositive and additional development will be undertaken.  The issues on appeal have thus been recharacterized as set forth on the title page.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  At the hearing, the Veteran withdrew the issue of entitlement to an effective date, prior to February 6, 2012, for the grant of service connection for adjustment disorder, and withdrew the issue of entitlement to an increased evaluation for tinnitus.  See 38 C.F.R. § 20.204 (2014).  Thus, those two issues are no longer on appeal to the Board.

At the hearing, the Veteran also waived initial agency of original jurisdiction (AOJ) consideration of additional evidence submitted.  See 38 C.F.R. § 20.1304 (c) (2014).

The decision below addresses the adjustment disorder schedular rating claim and the issue pertaining to withholding VA benefits for drill pay.  The issues of whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss, along with the initial higher rating claims for degenerative disc disease of the cervical spine, cervical radiculopathy on the upper radicular group of the right upper extremity, and cervical radiculopathy in the upper radicular group of the left upper extremity, as well as the increased rating claim for status post left shoulder rotator cuff repair with residual scars, an extraschedular rating, an award of a TDIU, and whether the withholding in the amount of $1,461.00 from VA compensation benefits was appropriate for the purpose of recouping military drill pay for 13 days during the fiscal year 2011, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Adjustment disorder with depressed mood most nearly approximates occupational and social impairment with reduced reliability and productivity.  

2.  In January 2013, the Veteran was notified that a VA Form 21-8951 reflected he had 13 training days in the fiscal year 2011, that a reduction of VA compensation was proposed based on that information, and that he had a 60-day period within which to dispute the proposed action prior to any final determination.  He did not respond.  An April 2013 decision reduced the Veteran's VA compensation to account for his receipt of military pay for drill training for 13 days during the fiscal year 2011.  Throughout fiscal year 2011, the Veteran was in receipt of VA disability compensation; he has disputed the specific number of training days served in fiscal year 2011.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent schedular rating, and no higher, for adjustment disorder with depressed mood have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2014). 

2.  The reduction of the Veteran's VA compensation to recoup his simultaneous receipt of VA compensation when he was receiving military drill pay for a period of days during fiscal year 2011 was proper.  38 U.S.C.A. § 5304 (West 2014); 38 C.F.R. §§ 3.654, 3.700 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

With respect to the initial rating assigned for adjustment disorder with depressed mood, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

With respect to the adjustment disorder claim, the Veteran was provided a VA medical examination in May 2012 and August 2013.  The evidence is sufficient for deciding the claim.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met for this claim. 

As to the question of whether a recoupment was warranted, the Board notes that the pertinent facts are not in dispute and the law is dispositive.  Thus, the duty to notify and/or assist is not applicable.  Furthermore, the issue decided does not arise from the receipt of a 'substantially complete application' from the Veteran under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. § 5304(c), which prohibits the receipt of VA compensation for any period for which a person receives active service pay.  Thus, the duty to notify and assist does not apply to the appeal with respect to whether recoupment was warranted, and further discussion of compliance with the duty to notify and assist as to this issue is not required.  

II. Adjustment Disorder Schedular Rating

The appeal stems from the initial 30 percent evaluation assigned following the grant of service connection for adjustment disorder with depressed mood in a September 2013 rating decision.  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders, under which the Veteran has been assigned a 30 percent rating.

Under Diagnostic Code 9440, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes that the Veteran's psychiatric symptoms have been variously diagnosed.  The May 2012 VA examination report reflects a diagnosis of major depressive disorder, and although the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, VA treatment records in January and February 2014 reflect that the Veteran "clearly has PTSD."  Regardless, the Board has considered all of the Veteran's psychiatric symptoms and diagnoses in reaching its decision regarding entitlement to an increased rating as separating their effects is not discernable by the evidence.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The evidence of record contains an August 2011 private report that notes the Veteran's difficulty functioning at work due to PTSD symptoms, and the May 2012 VA examiner reported a moderate degree of impairment due to depressive symptoms.  Although August 2013 VA examiner noted mild impairment, social and occupational functioning was reported as only fair.  The Board notes that the report also reflects the Veteran was taking psychiatric medication to maintain a positive mood.  

In addition, VA treatment records in October 2013 note anxiety and depression, and difficulty with memory and concentration were reported in January 2014.  Records in February 2014 reflect panic attacks, and the Veteran's mood was reported to be euthymic and guarded.  The records note the Veteran's difficulty with initiating and completing tasks, and the hearing testimony reflects symptoms more closely approximating to the criteria for a 50 percent rating.  

The Board notes that the criteria for both a 30 percent and 50 percent evaluation require occupational and social impairment and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric symptoms more nearly approximate the criteria for a 50 percent rating.  See 38 C.F.R. § 4.7.  In addition, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  See also 38 C.F.R. § 4.21 (2014) (it is not expected that all cases will show all findings specified).

The Veteran is competent to report his symptoms during the appeal and the medical evidence lends credibility to his assertions.  The records objectively confirm reduced reliability and productivity due to adjustment disorder with depressed mood and related symptoms affecting motivation, mood and memory resulting in social and occupational impairment.  The evidence is in at least equipoise, and thus, resolving reasonable doubt in the Veteran's favor, a 50 percent evaluation, but no higher, for adjustment disorder with depressed mood is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

As noted previously, the next higher 70 percent evaluation requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

The Board has considered the Veteran's competent report of symptoms, to include sleep disturbances affecting his ability to stay awake during the day.  Although the criteria for both a 50 percent and 70 percent evaluation require occupational and social impairment, the evidence establishes that there are not deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  

VA treatment records in February 2014 note that the Veteran is married and acts as a youth pastor at church.  His affect was reported to be normal, speech was clear, and thoughts were goal directed.  Concentration and abstraction were noted to be good.  Associations were reported to be intact, and insight and judgment were good.  

To the extent that interference with employment due to psychiatric symptoms has been noted, the 50 percent rating assigned in this decision contemplates impairment in earning capacity, including loss of time from exacerbations, if any, due to adjustment disorder with depressed mood and related symptoms.  38 C.F.R. § 4.1.  

In addition, the evidence does not show even more severe total social and occupational impairment due to adjustment disorder with depressed mood and related symptoms to warrant a 100 percent rating.  VA treatment records in February 2014 note he has been unable to work since 2012 due to shoulder and neck disabilities, not psychiatric symptoms.  

In sum, the Board finds the Veteran's adjustment disorder with depressed mood does not more closely approximate to the criteria for a 70 percent evaluation compared to the 50 percent rating.  The Board already made such an approximation comparison to increase the rating to 50 percent and applied the benefit-of-the-doubt doctrine.  Thus, the evidence is in favor of a 50 percent evaluation, but no higher, for adjustment disorder with depressed mood throughout the appeal.  

III. Propriety in the Reduction of VA Compensation Benefits

According to regulatory criteria, not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in 38 C.F.R. § 3.803 relating to naval pension and 38 C.F.R. § 3.750(c) relating to waiver of retirement pay.  38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. § 3.654, 3.700.  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  38 C.F.R. § 3.700(a)(1)(iii).  

In January 2013, the Veteran was provided a VA Form 21-8951, Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances, reflecting that he served 13 training days in fiscal year 2011.  The form notified him that active or inactive duty training pay could not legally be paid concurrently with VA disability compensation, and that he could elect to keep the training pay and waive his VA benefits for the days when he was paid training pay.  The January 2013 letter informed him that he had not verified the number of drill pay days he had for fiscal year 2011.  He was informed that if VA did not receive his verification within 60 days, his VA benefits would be reduced.  The Veteran did not respond to this letter, and a decision was issued in April 2013, informing him that his benefits were to be reduced for her disability compensation payments in May 2013.  The Veteran filed a notice of disagreement to this decision in May 2013, noting he disagreed with the number of days for fiscal year 2011 and with the amount of recoupment.  He was provided with a statement of the case in November 2013, and filed a VA Form 9 that same month.

The Veteran does not dispute having received military pay for days of drill training for fiscal year 2011.  In addition, there is no dispute as to whether he was in receipt of VA disability compensation benefits during fiscal year 2011.

Based on the above, the Board finds that the RO's recoupment of the Veteran's VA compensation to account for his receipt of military drill pay during fiscal year 2011 was warranted.  The Veteran received duplicate payments of government benefits which he knew or should have known were not authorized by law.  The Board is without authority to authorize the simultaneous receipt of active duty pay and VA compensation benefits.  

In a case where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant this portion of the Veteran's appeal, it must be denied.  The Board has not yet reviewed the RO's calculations regarding the amount of recoupment.  This component of the appeal is the subject of the remand below as the actual number of drill pay days is still not shown by the evidence.


ORDER

A 50 percent schedular rating, but no higher, for adjustment disorder with depressed mood is granted, subject to the laws and regulations governing the payment of monetary awards.

As the withholding of the Veteran's VA compensation benefits to recoup VA compensation benefits he received when he was also receiving military drill pay was proper, his appeal challenging such action is denied, subject to the further action ordered below.


REMAND

With respect to the issue of whether the amount of VA compensation benefits withheld for the purpose of recouping military drill pay for fiscal year 2011, the Veteran denies attending 13 days of training in fiscal year 2011.  In his May 2013 notice of disagreement, he stated that the income of $742.64 reflected on the W2 he submitted represented payment for 2 days of drill pay.  Although, the RO's July 2012 Informal Conference report notes that the Veteran would attempt to verify the dates through his reserve unit, VA has a duty to assist in obtaining evidence that may substantiate the claim.  The Veteran's drill dates for this period have not been officially verified.  On remand, after verifying the Veteran's drill dates and pay, the RO should conduct an audit which would establish precisely what he was owed and paid for fiscal year 2011, and provided the Veteran notice of such.  

The Veteran testified at the hearing before the undersigned that his service-connected degenerative disc disease of the cervical spine and radiculopathy in the right upper extremity and left upper extremity is worse than since the VA examination in February 2012.  It has been more than two years since the VA examination and the record raises a question as to the current severity of the Veteran's service-connected cervical spine disability and associated neurologic impairment.  As such, the Board finds it necessary to remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his cervical spine disability and associated neurologic impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Similarly, the Veteran asserts that his service-connected status post left shoulder rotator cuff repair with residual scars is worse than since the VA examination in October 2012.  It has been more than two years since the VA examination and the record raises a question as to the current severity of the Veteran's service-connected left shoulder disability.  As such, the Board finds it necessary to remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his left shoulder disability.  See Snuffer, 10 Vet. App. at 403 (1997); VAOPGCPREC 11-95 (1995).  

With respect to the application to reopen the claim of service connection for bilateral hearing loss, private records in July 2011 note that a hearing test was performed.  The results of the hearing test are not associated with the record.  VA has a duty to assist in obtaining records.  In addition, the Veteran testified that his hearing is much worse than since the VA examination in October 2010.  In view of the Veteran's testimony and the evidence, the Veteran is to be afforded a VA examination with respect to the nature and etiology of his hearing loss.  

The February 2012 VA cervical spine examination notes that the Veteran was participating in VA vocational rehabilitation until August 2011, and the Veteran testified to having recent treatment at the VA Medical Center (VAMC) in Boise, Idaho.  Prior to the examinations, the Veteran's vocational rehabilitation folder, as well as updated VA treatment records must be obtained.  

The issue of entitlement to TDIU is inextricably intertwined with the claims for higher ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, the issue of TDIU must also be remanded to the RO, and further development must be undertaken following development of the increased rating claims to determine whether the Veteran is unemployable based upon his service-connected disabilities.  

Lastly, the development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for adjustment disorder will also be remanded. 

Accordingly, these issues are REMANDED for the following actions:

1.  Confirm the dates of training attended by the Veteran during fiscal year 2011, including by obtaining from the Defense Accounting and Finance Services (DFAS) verification of all pay and other benefits provided to the Veteran related to his training during fiscal year 2011. 

If DFAS is unable to provide verification of the pay for the period at issue, all follow-up development required to obtain this information should be conducted, to include requesting the information from the appropriate service department.

The RO should associate with the claims file all documents received pursuant to this development.

2.  Thereafter, prepare an audit of the Veteran's VA compensation account during the fiscal year 2011 with consideration of the Veteran's training days.  The audit report must be associated with the claims folder, and a copy must be sent to the Veteran.

3.  Obtain complete VA treatment records from the Boise VAMC; all VA treatment records generated after February 2013; and the Veteran's vocational rehabilitation folder.

4.  Thereafter, schedule the Veteran for a VA cervical spine examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  The current severity of degenerative disc disease of the cervical spine must be described.  

The examiner must determine the range of motion of the Veteran's cervical spine, in degrees, noting by comparison the normal range of motion of the cervical spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the cervical spine, and must also indicate the normal range of motion of the cervical spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected cervical spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be provided as to whether any pain found in the neck could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected cervical spine disability, to include the severity of service-connected cervical radiculopathy in the upper radicular group of the left upper extremity and right upper extremity.  The examiner must perform any indicated tests, including nerve conduction and/or electromyography studies, to evaluate any reported radiating pain, and state whether the any reported neurological symptoms are related to her service-connected cervical spine disability.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA left shoulder examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner should report the range of motion of the left shoulder, in degrees.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left shoulder is used repeatedly.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for a VA audiological examination to determine the extent and etiology of any hearing loss.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

All necessary tests and studies should be conducted.  The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).

With respect to any diagnosed hearing loss, the examiner should provide an opinion, consistent with sound medical judgment, as to the medical probabilities that any hearing loss is related to the Veteran's active military service, to include any exposure to loud noise.

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

7.  After completion of the above, schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the functional impairment of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities render him unemployable.  The entire claims file, to include all electronic records, must be reviewed by the examiner. 

The examiner must describe the functional impairment from each of the service-connected disabilities, and must specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation at any time during the appeal period.  If the examiner finds the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, the examiner, if possible, must indicate the date that such occurred. 

If the Veteran's service-connected disabilities did not cumulatively render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his skill set and educational background. 

The examination report must include a complete rationale for all opinions expressed.

8.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


